DETAILED ACTION
Claims 1-21 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10748296. Although the claims at issue are not identical, they are not patentably distinct from each other. 
	Regarding claim 1, the claim is anticipated by claim 1 of the ‘296 patent. Claim 1 of the ‘296 patent contains each limitation of claim 1 with additional limitations regarding a radiotherapy treatment fraction and a planning stage. Therefore, the claim is anticipated. 

	Regarding claim 11, the claim is anticipated by claim 1 of the ‘296 patent. Claim 9 of the ‘296 patent contains each limitation of claim 11 with additional limitations regarding a radiotherapy treatment fraction and a planning stage. Therefore, the claim is anticipated. 
	Dependent claims 12-13 correspond to  claims 10-11 of the ‘296 patent.  The limitations of dependent claims 14-15 are present in claim 9 of the ‘296 patent.  Therefore, the claims are anticipated. 
	Regarding claim 16, the claim is anticipated by claim 12 of the ‘296 patent. Claim 12 of the ‘296 patent contains each limitation of claim 16 with additional limitations regarding a radiotherapy treatment fraction and a planning stage. Therefore, the claim is anticipated. 
	Dependent claims 17-18 correspond to  claims 12-13 of the ‘296 patent.  The limitations of dependent claims 19-21are present in claim 12 of the ‘296 patent.  Therefore, the claims are anticipated. 

Allowable Subject Matter
Claims 1-21 are allowable over the prior art and would be allowed if the above double patenting rejections were overcome. 
Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	register the medical image taken at the first time and the surface image taken at the first time to form a combined image, and then register the combined image with the medical image 
	Caluser (US 2018/0046875) teaches the co-registration of image data of a patient using deformable and non-deformable surfaces of regions of interest of a patient. Kim (“Accuracy of surface registration compared to conventional volumetric registration in patient positioning for head-and-neck radiotherapy: A simulation using patient data”, cited on the IDS filed 07/21/2020, copy is filed in the file wrapper of parent application 15/874,511) teaches  the specifics of CT during radiotherapy and planning stages. However, neither alone nor in combination do the references teaches the data points included in the combined registered image as required by the claim. 
	Claims 2-10 depend from claim 1 and would therefore also be allowable if the above double patenting rejections were overcome. 


Regarding claim 11, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	registering the medical image taken at the first time and the surface image taken at the first time to form a combined image, and then register the combined image with the medical image taken at the second time to form a combined registered image, wherein the combined registered image includes one or more data points or other non-image information to indicate a position of the surface image taken at the first time and the position of the medical image taken at the second time. 
	Caluser (US 2018/0046875) teaches the co-registration of image data of a patient using deformable and non-deformable surfaces of regions of interest of a patient. Kim (“Accuracy of surface registration compared to conventional volumetric registration in patient positioning for head-and-neck radiotherapy: A simulation using patient data”, cited on the IDS filed 07/21/2020, copy is filed in the file wrapper of parent application 15/874,511) teaches  the specifics of CT during radiotherapy and planning stages. However, neither alone nor in combination do the references teaches the data points included in the combined registered image as required by the claim. 
	Claims 12-15 depend from claim 11 and would therefore also be allowable if the above double patenting rejections were overcome. 

Regarding claim 16, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	registering the medical image taken at the first time and the surface image taken at the first time to form a combined image, and then register the combined image with the medical image taken at the second time to form a combined registered image, wherein the combined registered image includes one or more data points or other non-image information to indicate a position of the surface image taken at the first time and the position of the medical image taken at the second time. 
	Caluser (US 2018/0046875) teaches the co-registration of image data of a patient using deformable and non-deformable surfaces of regions of interest of a patient. Kim (“Accuracy of surface registration compared to conventional volumetric registration in patient positioning for head-and-neck radiotherapy: A simulation using patient data”, cited on the IDS filed 07/21/2020, copy is filed in the file wrapper of parent application 15/874,511) teaches  the specifics of CT during radiotherapy and planning stages. However, neither alone nor in combination do the references teaches the data points included in the combined registered image as required by the claim. 
	Claims 17-21 depend from claim 16 and would therefore also be allowable if the above double patenting rejections were overcome. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/Examiner, Art Unit 2666